Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 17, 2019.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-19-00690-CV



              IN RE LOYD LANDON SORROW, SR., Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-30299

                       MEMORANDUM OPINION

      On September 6, 2019, relator Loyd Landon Sorrow, Sr. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Steven Kirkland, presiding judge of the 334th District Court of Harris
County, to rule on: (1) a petition for declaratory judgment against the State of Texas
and Harris County Attorney Vince Ryan, which relator alleges he filed on April 18,
2017, and (2) a motion for default judgment, which relator alleges he filed on
February 21, 2019.

       There are generally three prerequisites for the issuance of a writ of mandamus:
(1) the lower court must have a legal duty to perform a nondiscretionary act; (2) the
relator must make a demand for performance; and (3) the subject court must refuse
that request. Stoner v. Massey, 586 S.W.2d 843, 846 (Tex. 1979). When a motion is
properly filed and pending before a trial court, the act of giving consideration to and
ruling upon that motion is a ministerial act.1 A trial court has a ministerial duty to
consider and rule on motions properly filed and pending before it, and mandamus
may issue to compel the trial court to act. In re Henry, 525 S.W.3d 381 (Tex. App.–
Houston [14th Dist.] 2017, orig. proceeding). A trial court is required to rule on a
motion within a reasonable time after the motion has been submitted to the court for
a ruling or a ruling on the motion has been requested. In re Foster, 503 S.W.3d 606,
607 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding). The record must
show that the motion was filed and brought to the attention of the judge for a ruling,
and the judge has not ruled on the motion within a reasonable time after being
requested to do so. See In re Foster, 503 S.W.3d at 607; In re Flanigan, No. 14-18-


       1
         See Eli Lilly and Co. v. Marshall, 829 S.W.2d 157 (Tex. 1992) (mandamus conditionally
issued to compel trial court to conduct a hearing); Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.—Houston [1st Dist.] 1992) (orig. proceeding); In re Bishop, No. 14-06-00636-CV, 2006 WL
2434200, at *1 (Tex. App.—Houston [14th Dist.] Aug. 24, 2006, orig. proceeding) (per curiam)
(mem. op.).
                                              2
01116-CR, __S.W.3d __, 2019 WL 2062801, at *1 (Tex. App.—Houston [14th
Dist.] May 9, 2019, orig. proceeding).

      As the party seeking relief, relator has the burden of providing this court with
a sufficient record to establish his right to mandamus relief. See Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”); Tex. R. App. P. 52.3(j) (relator must certify “that every factual
statement in the petition is supported by competent evidence included in the
appendix or record”).

      Relator is not entitled to mandamus relief because he has not provided our
court with any mandamus record, much less a record showing that he has filed and
served the alleged petition for declaratory judgment and the alleged motion for
default judgment, brought them to the attention of the trial judge for a ruling, and
the trial judge has refused or failed to rule within a reasonable time. Accordingly,
we deny relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                          3